Name: Commission Regulation (EEC) No 1259/82 of 19 May 1982 amending for the second time Regulation (EEC) No 1536/77 determining the conditions of entry of seeds under subheadings 07.01 A I, 10.05 A, 10.06 A and 12.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 147/ 10 Official Journal of the European Communities 26 . 5 . 82 COMMISSION REGULATION (EEC) No 1259/82 of 19 May 1982 amending for the second time Regulation (EEC) No 1536/77 determining the conditions of entry of seeds under subheadings 07.01 A I , 10.05 A, 10.06 A and 12.01 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Articles 3 and 4 thereof, Whereas the Council has so determined with regard to certain non-member countries in the case of spelt for sowing by its sixth Decision 80/81 8/EEC of 15 July 1980 on the equivalence of seed produced in third countries (8), as last amended by Decision 81 /392/EEC of 12 May 1981 (9), and by its sixth Decision 80/817/EEC of 15 July 1980 on the equivalence of field inspections carried out in third countries on seed-producing crops (10), as last amended by Decision 81 /391 /EEC of 12 May 1981 (' ») ; Whereas it follows from the very terms in which the abovementioned subheading is drawn that products may be entered thereunder only if they have specific characteristics which make them suitable for sowing ; Whereas certain specific characteristics were pres ­ cribed by the Council when it determined that there was equivalence between the seeds in question produced in certain non-member countries and seeds of the same kind harvested within the Community ; whereas the said characteristics should therefore constitute the conditions of entry under the sub ­ heading concerned ; Whereas to this end it is necessary to amend Commis ­ sion Regulation (EEC) No 1536/77, as amended by Regulation (EEC) No 3038/79 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, Whereas Commission Regulation (EEC) No 1 536/77 (2), as amended by Regulation (EEC) No 3038/79 (3), determines the conditions of entry of seeds under subheadings 07.01 A I, 10.05 A, 10.06 A and 12.01 A of the Common Customs Tariff, Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (4), as last amended by Regulation (EEC) No 1 191 /82 (^ covers spelt for sowing falling within subheading 10.01 A ; whereas entry under this subheading is subject to conditions to be determined by the competent autho ­ rities ; whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions specifying those conditions must be laid down ; whereas the Council has adopted Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (6), as last amended by Directive 81 /561 /EEC of 13 July 1981 Q ; Whereas Article 16 of that Directive provides that the Council shall determine whether seeds harvested in a third country and affording the same assurances as regards their characteristics and the arrangements for their examination , for ensuring identity, for marking and for control are equivalent in these respects to seeds harvested within the Community and complying with the provisions of the Directive concerned ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1536/77 is hereby amended as follows : 1 . In the title, ' 10.01 A' shall be inserted after '07.01 A I'.(') OJ No L 14, 21 . 1 . 1969, p . 1 . (2) OJ No L 171 , 9 . 7. 1977, p . 13 . (3) OJ No L 341 , 31 . 12 . 1979, p . 44. (4) OJ No L 172, 22 . 7 . 1968 , p . 1 . 0 OJ No L 140 , 20 . 5 . 1982, p . 12. ( «) OJ No 125, 11 . 7 . 1966, p . 2309/66. (8) OJ No L 240, 12. 9 . 1980, p . 26 . 0 OJ No L 150, 6 . 6 . 1981 , p . 20 . ( ,0) OJ No L 240, 12. 9 . 1980, p . 1 . ( ») OJ No L 150, 6 . 6 . 1981 , p . 16 .o OJ No L 203 , 23 . 7 . 1981 , p . 52 . 26. 5 . 82 Official Journal of the European Communities No L 147/ 11 2. Article 1 shall be replaced by the following : 'Article 1 The entry of seed potatoes, spelt, hybrid maize, rice for sowing and oil seeds and oleaginous fruit respectively under the following subheadings of the Common Customs Tariff shall be subject to the conditions laid down in Articles 2 to 5 : 3 . Article 3 shall be replaced by the following : 'Article 3 Hybrid maize, spelt and rice for sowing shall satisfy the conditions laid down in accordance with Article 16 of Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed, as last amended by Directive 8 1 / 561 /EEC of 13 July 1981 .'  07.01 A I Seed potatoes,  10.01 A Spelt for sowing,  10.05 A Hybrid maize for sowing,  10.06 A Rice for sowing, Article 2  12.01 A Oil seeds and oleaginous fruit, This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.whole or broken, for sowing. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1982. For the Commission Karl-Heinz NARJES Member of the Commission